Case: 13-10522      Document: 00512558799         Page: 1    Date Filed: 03/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-10522                                FILED
                                  Summary Calendar                         March 12, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEFFREY J. SYKES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-257-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Jeffrey J. Sykes appeals his two, consecutive 60-month sentences
(totaling 120 months of imprisonment) that he received for his convictions of
two counts of securities fraud.
       As Sykes failed to argue below that the district court coerced him into
withdrawing certain objections to the presentence report, we review his
coercion argument for plain error. See United States v. Peltier, 505 F.3d 389,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10522    Document: 00512558799     Page: 2   Date Filed: 03/12/2014


                                 No. 13-10522

391-92 (5th Cir. 2007).    To show plain error, the appellant must show a
forfeited error that is clear or obvious and that affects his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If the appellant makes such
a showing, this court has the discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id. As Sykes shows neither clear or obvious error by the district
court nor that his substantial rights were affected by the alleged coercion, he
fails to make the necessary showing. See id.
      This court reviews a district court's denial of a reduction for acceptance
of responsibility pursuant to U.S.S.G. § 3E1.1 under a standard that is even
more deferential than the pure clearly erroneous standard. United States v.
Washington, 340 F.3d 222, 227 (5th Cir.2003). “The ruling should not be
disturbed unless it is without foundation.” Id. (internal quotation marks and
citation omitted). However, even if we were to find that the district court erred
by denying the adjustment, any such error would be harmless because the
Government has shown that the district court would have imposed the same
sentence even had the § 3E1.1 adjustment been granted. See United States v.
Delgado-Martinez, 564 F.3d 750, 753 (5th Cir. 2009); United States v. Duhon,
541 F.3d 391, 396 (5th Cir.2008).
      AFFIRMED.




                                       2